■ SIMPSON, J.
This is an action by the appellant against the appellee for damages for the breach of a •contract to sell land and the good will of a practicing physician. Some of the counts claimed damages for the fraud and deceit of the defendant in representing that the practice which he was selling to the plaintiff was very much more lucrative than it really was, and other counts claimed damages for the fraud and deceit of the defendant in representing to the plaintiff that all of the land included in the fence around the property purchased belonged to the defendant and would go with the sale, whereas the fact is that a considerable part of said inclosure belongs to the town of Albertville as a part of the streets of said town, thus placing the house on said property either on the street or so near thereto as to greatly impair its value.
The appellee insists that under the decisions of this court the plaintiff cannot claim for the misrepresentations in regard to the boundaries of the land conveyed, without showing that he has surrendered the possession of the same. There are cases which relate to a general failure of title, or to an incumbrance upon the land, and also to the question as to whether these matters could, under statutes then existing, be set up as a defense to a suit for recovery on the purchase-money *629notes, the purchaser remaining in possession, and also as to Avhether a bill in chancery could be maintained for compensation, in Avhich latter case it was held that the party had an adequate remedy at law for damages; but we do not find in any of them any intimation that a vendee may not maintain a direct action for deceit or fraud in making representations that are not true as to a matter of fact affecting the value of the land.- — Cullum v. Branch Bank, 4 Ala. 21, 34, 37 Am. Dec. 725; Patton v. England, 15 Ala. 69; Magee v. McMillan, 30 Ala. 420, 422; Lett v. Brown, 56 Ala. 550; Jones et al. v. State, to use, etc., 100 Ala. 209, 14 South. 115; Sivoly v. Scott, et al., 56 Ala. 555, 558; Union Stave Co. v. Smith, 116 Ala. 416, 22 South. 275, 67 Am. St. Rep. 140. On the other hand, it is laid down by able test-writers that for false or fraudulent representations “relating to the quality, quantity, situation, or title to 'the property sold,” or to the “extent or boundaries” of the same, the purchaser has sufficient ground for an action at law for damages. — 2 Warvelle on Vendors, §§ 942, 952, pp. 1122, 1134. Our OAvn court has held the same. — Pritchett v. Munroe, 22 Ala. 502, 510; Kelly’s Heirs v. Allen, 34 Ala. 663, 668; Perry v. Johnston et al., 59 Ala. 648, 653.
The cases AAdiich hold that the vendee must have been evicted from the land, or have given up the possession, are based upon the covenants for quiet enjoyment, or general Avarranty of title, and have no reference to an action for deceit, in AAdiich the measure of damages is the “difference between the value of the land as it is, and what its value would have been if its condition and quality had been as represented.” — 2 Warvelle on Vendors, § 943, p. 1125; section 976, p. 1166; section 977, p. 1169. The case of Christian v. Scott, 1 Stew. 490, 492, 493, 18 Am. Dec. 68, rests upon the fact that the plea *630was’ a total failure of consideration; the court saying: “There was not a total failure of consideration, for the vendee had the use and occupation of the land from the period of sale to the present time.” Also: “Perhaps in an action of covenant on the warranty expressed in the deed or implied in law, a subsisting incumbrance at the time of the sale would be evidence of a breach of covenant, and support the action, without an eviction by title paramount.” The case of Dunn, to use, etc., v. White & McCurdy, 1 Ala. 645, rests upon the principle that the statute of offsets .did not cover unliquidated damages, and that “resort must be had to the covenants in the deed.” The case of Cullom v. Branch Bank, 4 Ala. 21, 37 Am. Dec. 725, and Patton v. England, 15 Ala. 69, relate to defenses against actions for purchase money, where defendant had received some benefit from the possession of the land; and the case of Lett v. Brown, was an effort to recover in an action of trover the entire purchase consideration.
The case of Cousins v. Whitaker, 13 Stew. & P. 322, 329, was an action for deceit in the sale of a slave, and this court said: “As respects the necessity of an offer by the vendee to return the property which was the subject of the alleged fraudulent sale, I am of opinion that this was not necessary to entitle the plaintiff to his action for the amount of injury sustained. Had his object been to rescind the contract and recover back the consideration paid, or, if 'not paid, to entirely avoid the demand, then the return, or an offer to do so, * * * would have been necessary.” The case just cited is referred to, and the same rule declared to apply to sales of lands. — Morgan v. Patrick & Smith, 7 Ala. 187. In Munroe v. Pritchett, 16 Ala. 785, 50 Am. Dec. 203, a recovery was allowed in this form of action, and no mention is made of surrendering the possession. In *631Gibson v. Marsuis and Wife, 29 Ala. 668, the suit was on the purchase-money notes (the purchaser being presumably in possession), and this court, under the statute of set-offs as then existing, allowed the defense of false representations “that the tract included other valuable lands outside the boundaries of the tract for which the note in suit was given.” The case of Kelly’s Heirs v. Allen, 34 Ala. 663, 668, was a bill in equity to obtain an abatement of the purchase money, on account of false representations as to the boundaries of land, and this court said: “The complainant * * * had a clear right to maintain an action at law against his vendor for the damages he complains of.” And no mention is made of any requirement to surrender possession. The case of Perry v. Johnston, et al., 59 Ala. 648, 653, was for misrepresentations as to the qualities of a bull, which had died in the possession of the vendee, and this court said that misrepresentations authorize “a rescission of the contract of sale, or, if there is no rescission, furnish ground of defense to an action for purchase money, or may support an action on the case for deceit.”
It is clear from these authorities that the vendee can either rescind the contract, in which case he must give up possession of the property, or sue for damages resulting from the deceit, in which case there is no reason why he should deliver up possession of the property or any portion of it. The simple question is: What is the value of the entire property in its present condition, and what would it be worth if as represented? The plaintiff is not suing for the value of the strip included in the street, but for the damages resulting to the entire property, by reason of the fact that a part of it is in the street and liable at any time to be opened up by the municipal corporation, leaving the house in an exposed position.
*632As to the other point raised, while there has been some doubt expressed as to whether the matter of good will, as a property asset, can be applied to the practice of a physician, or other professional man, yet the weight of authority is that the good will of a physician or other professional man is a property asset, subject to disposal, within the limits prescribed, and in the same manner as the good will of aay other business, and a breach of the same incurs the same liabilities.— McIntyre et al. v. Belcher (1864) 10 Jurist (N. S. 239; Whittaker et al. v. Howe, 3 Heaven’s Rolls Court, 383, 393; Dwight v. Hamilton, 113 Mass. 175, 177, 178; Hoyt v. Holly, 39 Conn. 326, 12 Am. Rep. 390; Webster v. Williams, 62 Ark. 101, 34 S. W. 537; 14 Am. & Eng. Ency. Law (2d Ed.) 1092; 20 Cyc. 1277, 1278.
It results that the court erred in sustaining the demurrers to the complaint. The judgment of the court is reversed. A judgment will be here rendered, overruling the demurrers to the complaint and remanding the case.
Reversed, rendered, and remanded.
Anderson, McClellan, and Mayfield, JJ., concur.